United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
DEPARTMENT OF THE AIR FORCE,
ROBINS AIR FORCE BASE,
Warner Robins, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-534
Issued: September 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 30, 2010 appellant, through his representative, filed a timely appeal from
the November 19, 2010 merit decision of the Office of Workers’ Compensation Programs
(OWCP), which denied his neck injury claim. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether the March 14, 2007 work incident caused an injury to appellant’s
neck.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
In a prior appeal,2 the Board affirmed the denial of appellant’s neck injury claim. OWCP
did not dispute that on March 14, 2007 appellant was working on the left wing of an aircraft
when he rose up quickly and hit his neck on the torque box cover. Dr. George S. Stefanis,
appellant’s spinal surgeon, did not offer sound medical reasoning to support that this incident
caused or aggravated any of appellant’s diagnosed neck conditions.3 The facts of this case as set
out in the Board’s prior decision are hereby incorporated by reference.
Appellant requested reconsideration based on a September 2, 2008 report from
Dr. Stefanis. Noting appellant’s history of bending, rising up quickly and hitting his neck on the
torque box of the cupboard, Dr. Stefanis explained: “If the patient has narrowing of the foramina
and has impact to the skull, into the neck, pushing down on these foramina, they will then
become symptomatic. As far as relationship, I have to go by what the patient tell[s] me, but this
type of an injury is well documented to cause symptoms such as [he] is experiencing.”
In a decision dated November 19, 2010, OWCP reviewed the merits of appellant’s case
and denied modification of its prior decision. It found that Dr. Stefanis’ opinion was speculative
and not well rationalized.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.4 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his claim. When an employee
claims that he sustained an injury in the performance of duty, he must submit sufficient evidence
to establish that he experienced a specific event, incident or exposure occurring at the time, place
and in the manner alleged. He must also establish that such event, incident or exposure caused
an injury.5
Causal relationship is a medical issue6 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete

2

Docket No. 09-248 (issued July 17, 2009).

3

Dr. Stefanis noted that appellant was found to have disc protrusions in his neck following the March 14, 2007
incident. A myelogram showed a disc/osteophyte complex causing stenosis at C4-5, C5-6 and C6-7, with the C5-6
level being the worst. There appeared to be foraminal encroachment at all those levels with the worst being the
lower two.
4

5 U.S.C. § 8102(a).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Mary J. Briggs, 37 ECAB 578 (1986).

2

factual and medical background of the claimant,7 must be one of reasonable medical certainty,8
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.9
An award of compensation may not be based on surmise, conjecture or speculation.10 It
is not necessary that the evidence be so conclusive as to suggest causal connection beyond all
possible doubt. The evidence required is only that necessary to convince the adjudicator that the
conclusion drawn is rational, sound and logical.11
ANALYSIS
The work incident that occurred on March 14, 2007 is established. The question for
determination is whether what happened that day caused an injury to appellant’s neck.
Appellant’s claim for workers’ compensation benefits rests on the opinion of his spinal
surgeon, Dr. Stefanis. In his earlier report, Dr. Stefanis observed that appellant was found to
have disc protrusions in his neck following the incident, but this did not show that the incident
caused the protrusions. The protrusions could have been preexisting. Dr. Stefanis referred to his
initial notes, dated June 28, 2007, “when [appellant] started having cervical symptoms.” This
was three months after the incident at work, which he did not explain.
In his September 2, 2008 report, Dr. Stefanis looked back at his earlier report and noted
that there appeared to be foraminal encroachment at C4-5, C5-6 and C6-7, with the worst being
the lower two levels. From this, he reasoned that, if appellant had an impact to the skull, into the
neck, such that it pushed down on these foramina, “they will then become symptomatic.” The
history of what happened on March 14, 2007 does not show an impact to the skull pushing down
on appellant’s neck. Appellant stated that he hit his neck on the torque box cover. The
mechanism of injury that Dr. Stefanis described is not established and it does not explain the
apparent late onset of appellant’s symptoms.
Although Dr. Stefanis attempted to explain from a medical perspective how the incident
could have caused foraminal encroachment to become symptomatic, medical conclusions based
on inaccurate or incomplete histories have little probative value.12 The Board therefore finds that
7

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

8

See Morris Scanlon, 11 ECAB 384, 385 (1960).

9

See William E. Enright, 31 ECAB 426, 430 (1980).

10

Shirloyn J. Holmes, 39 ECAB 938 (1988); Pamela A. Harmon, 37 ECAB 263 (1986); Vernon O. Fein, 34 ECAB
78 (1982). See also Manuel Garcia, 37 ECAB 767 (1986); 20 C.F.R. § 10.110(a).
11

Kenneth J. Deerman, 34 ECAB 641, 645 (1983).

12

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).

3

Dr. Stefanis’ opinion fails to establish the critical element of causal relationship. The Board will
affirm OWCP’s November 19, 2010 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that the
March 14, 2007 work incident caused an injury to his neck.
ORDER
IT IS HEREBY ORDERED THAT the November 19, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 21, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

